DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 20130302737 A1) in view of Ripka (US 5458484 A).
Regarding claim 1, Schultz discloses a burner unit for providing a flame and combustion gas to a plurality of inlets (inlets of plate 49, see Fig. 4), comprising 
a burner box (25, Fig. 4) defining a mixing chamber for receiving a mixture of fuel and air, the burner having an upstream end and a downstream end relative to a flow of the combustion gas; 
a support member (27, Fig. 4) arranged adjacent to the downstream end of the burner box (Fig. 3), the support member having a back surface (edge defining the rectangular opening of the support member 27) and an inner surface (surfaces inside the support member), an 
a burner (porous plate 26, Fig. 4) connected (directly or indirectly connected) to the support member adjacent the opening, the burner being arranged in fluid communication with the plurality of inlets.

Schultz fails to disclose: 
wherein the burner extends upstream from the back surface, and 
wherein an interior surface of the burner is curved about a horizontally oriented axis to direct flames generally inwardly.

Ripka teaches a burner (porous members 514, 714; Figs. 5A, 7A), wherein the burner extends upstream from the outlet of the burner box (511, 711), and wherein an interior surface of the burner is curved about a horizontally oriented axis to direct flames generally inwardly (see Figs. 5A, 7A showing a horizontal axis that would run into and out of the page; see Figs. 5B, 7B showing the burners of Figs. 5A, 7A rotated 90 degrees and where axes is in a vertical direction; note: the burners can be rotated such that their axes run in a horizontal or vertical direction).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Schultz wherein the burner extends upstream from the back surface (Ripka teaches wherein the burner extends upstream from the outlet of the burner box, which means that the burner would also extend upstream from the back surface of the support member in the combination), and wherein an interior surface of the burner is curved about a horizontally oriented axis to direct flames generally inwardly (note: the burners can be installed in the furnace where their axes run parallel to the ground, or in another orientation; if in another orientation then the furnace with the burners can always be rotated in any direction such that the axes of the burners run in the horizontal direction).  The motivation to combine is to prevent 

Regarding claim 2, modified Schultz discloses wherein the interior surface of the burner is concave (Ripka, Figs. 5, 7). 
Regarding claim 3, modified Schultz discloses wherein the interior surface of the burner is contoured to direct flames from the interior surface to a focus (Ripka, Figs. 5, 7) (Fig. 7A shows a parabolic or cylindrical interior surface and it is known that these curves have a focus).  
Regarding claim 4, modified Schultz discloses wherein an outlet of the burner is arranged within a plane, and the focus is arranged opposite the burner relative to the plane (Ripka, Figs. 5, 7). 
Regarding claim 5, modified Schultz discloses wherein the interior surface of the burner is elliptical in shape (elliptical in shape when looking into the open end of the burner, see Ripka, Fig. 7B).  Moreover, the claimed shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape was significant.  See MPEP 2144.04 (IV)(B).  
Regarding claim 6, modified Schultz discloses wherein the interior surface of the burner has a curved shape (Ripka, Figs 5, 7). 
Regarding claim 7, modified Schultz discloses wherein the burner is formed from a porous material (Ripka, Figs 5, 7).
Regarding claim 9, Schultz discloses an igniter (28, Fig. 4) arranged adjacent a first end of the opening; and a flame sensor (29, Fig. 4) positioned adjacent a second, opposite end of the opening. 
Regarding claim 10, Schultz discloses wherein the igniter (tip portion of 28) is offset from the inner surface of the support member (27) such that the igniter is positioned downstream from the burner (26) relative to a direction of flow through the burner.

Claims 1, 8, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schultz (US 20130302737 A1) in view of Karlovetz (US 3857670 A) and Ripka (US 5458484 A).
Regarding claims 1, 8, Schultz discloses a burner unit for providing a flame and combustion gas to a plurality of inlets (inlets of plate 49, see Fig. 4), comprising 
a burner box (25, Fig. 4) defining a mixing chamber for receiving a mixture of fuel and air, the burner having an upstream end and a downstream end relative to a flow of the combustion gas; and 
a burner (porous plate 26, Fig. 4) connected to the support member adjacent the opening, the burner being arranged in fluid communication with the plurality of inlets.

Schultz fails to disclose: 
a support member arranged adjacent to the downstream end of the burner box, the support member having a back surface and an inner surface, an elongated opening being formed at the back surface of the support member;
wherein the burner extends upstream from the back surface, 
wherein an interior surface of the burner is curved about a horizontally oriented axis to direct flames generally inwardly; and
wherein an outlet end of the burner comprises a flange, the flange being mounted to the inner surface of the support member such that the burner extends through the opening. 

Karlovetz teaches a burner unit, comprising: 
a support member (20+28+29; Fig. 3) arranged adjacent to the downstream end of the burner box (13), the support member having a back surface (28) and an inner surface (inner surface of section 22), an elongated opening being formed at the back surface of the support member (there is an elongated opening or space formed within the support member); and
wherein an outlet end of the burner (16, Fig. 3) comprises a flange (22), the flange being mounted to the inner surface of the support member (inner surface of section 20 of the support member) such that the burner extends through the opening.

It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Schultz to include a support member arranged adjacent to the downstream end of the burner box, the support member having a back surface and an inner surface, an elongated opening being formed at the back surface of the support member; and wherein an outlet end of the burner comprises a flange, the flange being mounted to the inner surface of the support member such that the burner extends through the opening.  The motivation to combine is so that the burner can be securely fastened to the burner unit.  If the burner is not securely fastened then combustion performance would be impacted.

Ripka teaches a burner (porous members 514, 714; Figs. 5A, 7A), wherein the burner extends upstream from the outlet of the burner box (511, 711), and wherein an interior surface of the burner is curved about a horizontally oriented axis to direct flames generally inwardly (see Figs. 5A, 7A showing a horizontal axis that would run into and out of the page; see Figs. 5B, 7B showing the burners of Figs. 5A, 7A rotated 90 degrees and where the axes are in a vertical direction; note: the burners can be rotated such that their axes run in a horizontal or vertical direction).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Schultz wherein the burner extends upstream from the back surface (Ripka teaches wherein the burner extends upstream from the outlet of the burner box, which means that the burner would also extend upstream from the back surface of the support member in the combination), and wherein an interior surface of the burner is curved about a horizontally oriented axis to direct flames generally inwardly (note: the burners can be installed in the furnace where their axes run parallel to the ground, or in another orientation; if in another orientation then the furnace with the burners can always be rotated in any direction such that the axes of the burners run in the horizontal direction).  The motivation to combine is to prevent localized hot spots by spreading the flame along the flame axis (Ripka; col. 2, lines 45-55).  The modification would reduce the temperature of the burner box (Schultz, 25), thereby increasing heat transfer efficiency (i.e., more heat is delivered to the heat exchanger) and reducing potential burns to a user caused by the user touching the burner box (Ripka; col. 4, lines 6-12).  

Regarding claim 21, Schultz discloses a burner assembly for providing a flame and combustion gas to a plurality of inlets (inlets of plate 49, see Fig. 4), comprising 
a burner (26, Fig. 5), the burner being arranged in fluid communication with the plurality of inlets.
Schultz fails to disclose: 
a support member having a back surface and an inner surface, an elongated opening being formed at the back surface of the support member; and 
a burner connected to the inner surface of the support member adjacent to the opening such that the burner extends through the opening, upstream from the back surface, wherein an interior surface of the burner is curved about a horizontally oriented axis to direct flames generally inwardly.

Karlovetz teaches a burner unit, comprising: 
a support member (20+28+29; Fig. 3) having a back surface (28) and an inner surface (inner surface of section 22), an elongated opening being formed at the back surface of the support member (there is an elongated opening or space formed within the support member); and 
a burner (16+22) connected to the inner surface of the support member adjacent to the opening such that the burner extends through the opening (portion 22 of the burner extends through the elongated opening), upstream from the back surface (portions 17, 21, and 22 all extend upstream from the back surface).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Schultz to include a support member having a back surface and an inner surface, an elongated opening being formed at the back surface of the support member; and wherein the burner is connected to the inner surface of the support member adjacent to the opening such that the burner extends through the opening, upstream from the back surface.  The motivation to combine is so that the burner can be securely fastened to the burner unit.  If the burner is not securely fastened then combustion performance would be impacted.

Ripka teaches a burner (porous members 514, 714; Figs. 5A, 7A), wherein an interior surface of the burner is curved about a horizontally oriented axis to direct flames generally inwardly (see Figs. 5A, 7A showing a horizontal axis that would run into and out of the page; see Figs. 5B, 7B showing the burners of Figs. 5A, 7A rotated 90 degrees and where the axes are in a vertical direction; note: the burners can be rotated such that their axes run in a horizontal or vertical direction).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to further modify Schultz wherein an interior surface of the burner is curved about a horizontally oriented axis to direct flames generally inwardly (note: the burners can be installed in the furnace where their axes run parallel to the ground, or in another orientation; if in another orientation then the furnace with the burners can always be rotated in any direction such that the axes of the burners run in the horizontal direction) (note: in the combination, the burner would have a curved surface that curves upstream from the back surface of the support member).  The motivation to combine is to prevent localized hot spots by spreading the flame along the flame axis (Ripka; col. 2, lines 45-55).  The modification would reduce the temperature of the burner box (Schultz, 25), thereby increasing heat transfer efficiency (i.e., more heat is delivered to the heat exchanger) and reducing potential burns to a user caused by the user touching the burner box (Ripka; col. 4, lines 6-12).  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the arguments do not apply to the current rejections.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762